Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The numbering of original claims 1-20 is maintained.  No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 11/12//2021) persuasive to overcome rejection of the claims over the currently- applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 10 and/or 19 as a whole, and in particular the recited / amended feature{s} of the method further comprising the recited features / limitations of “instructing a contact information storage system to create a first contacts group that includes the first contact information, wherein the contact information storage system stores respective contacts lists of one or more users selected for sharing of the first contacts group; and instructing the contact information storage system to share the first contacts group to the contacts lists, wherein the first contact information is accessible to the one or more users when selecting the first contacts group in the contacts lists from the contact information storage system.....’ – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  
The Office has also considered Applicant’s associated remarks dated 11/12/2021, noting the discrepancies between the newly amended claim limitations of the independent claim(s) and the currently cited prior art references [Applicant Remarks: Par 4, pg. 10 -- Par 5, pg. 11], and likewise deems the associated remarks in support of the current claim amendments persuasive.  Hence, the claims are considered in condition for patentability.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451